Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00744-CR

                                  Marshall Hondo RILEY,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 81st Judicial District Court, Wilson County, Texas
                              Trial Court No. 18-10-166-CRW
                        Honorable Russell Wilson, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED October 28, 2020.


                                              _____________________________
                                              Rebeca C. Martinez, Justice